Title: From George Washington to Colonel David Henley, 18 November 1778
From: Washington, George
To: Henley, David


  
    Dear sir.
    Head Quarters Fredericksburg [N.Y.]18th Nor 1778.
  
Colonel Gist handed me your letter of the 16th Inst.
You will be pleased to continue in your command, till circumstances may make it necessary to alter the arrangement, or till my further orders on this subject.
I need not recommend to you, diligence and good conduct in the execution of its different objects. But besides communicating your information as it arises, in the manner which General Scott persued, and in which you have his instructions—you might make out a table—or something in the way of columns, under which you might range—the enemies magazines of forage—grain and the like—the different corps and regiments—the works—where thrown up—their connexion, kind, and extent—with the officers commanding—the number of guns &c.
  This table should comprehend in one general view, all that can be learned from deserters, spies and persons who may come out from the enemies boundaries. And tho it will be a gradual work, and subject to 
    
    
    
    frequent alterations and amendment, yet it may be made a very useful one, by attention and perseverance. Transcrips may be drawn occasionally from it as you advance, and communicated.
In the mean time you will direct your utmost exertions to learn every movement which may lead to a positive conclusion, with respect to their leaving, or garrisioning New-york.
As the troops of Convention are now on their way to the North River in their march to Virginia, you will command the strictest observance of the roads leading from Kingsbridge, as well as in your look outs along the Hudson. You will also in case any of the convention troops should straggle towards you, have them properly secured, that they may be sent into the Country.
I have no doubt of the faithful execution of those things, and of your utmost diligence in the great object of just—constant—and authentic intelligence. I am Sir Your most hble servt
  
    Go: Washington
  
  
P.S. you will forward the inclosure to Major Talmadge.
  
